            Case 1:21-cv-00457-DAD-GSA Document 9 Filed 08/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   AARON SMART,                                        No. 1:21-cv-00457-NONE-GSA-PC
12                 Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN FULL
13         vs.
                                                         (Doc. No. 7.)
14   GEORGRY, et al.,
                                                         ORDER DISMISSING CASE, WITHOUT
15                 Defendants.                           PREJUDICE, FOR FAILURE TO OBEY
                                                         COURT ORDER
16
                                                         (Doc. No. 3.)
17
                                                         ORDER FOR CLERK TO CLOSE CASE
18
19          Plaintiff Aaron Smart is a state prisoner proceeding pro se with this civil rights action
20   filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On June 3, 2021, findings and recommendations were entered, recommending that this
23   case be dismissed for Plaintiff’s failure to obey the court’s order of March 25, 2021, which
24   required him to either submit an application to proceed in forma pauperis or pay the $402.00
25   filing fee for this action within 45 days. (Doc. No. 3.) Plaintiff was granted 14 days in which to
26   file objections to the findings and recommendations. (Id.) The 14-day time period has now
27   expired and plaintiff has not filed objections or otherwise responded to the findings and
28   recommendations.

                                                     1
            Case 1:21-cv-00457-DAD-GSA Document 9 Filed 08/02/21 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly,
 6          1.      The findings and recommendations (Doc. No. 7) issued by the magistrate judge
 7                  on June 3, 2021, are adopted in full;
 8          2.      This action is dismissed, without prejudice, based on plaintiff’s failure to
 9                  comply with the court’s order (Doc. No. 3) to either submit an application to
10                  proceed in forma pauperis or pay the $402.00 filing fee, issued on March 25,
11                  2021; and
12          3.      The Clerk of Court is directed to close this case.
13
     IT IS SO ORDERED.
14
15      Dated:     July 30, 2021
                                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
